DETAILED ACTION
This action is in response to the application filed 07/29/2019 which claims foreign priority to JP2017-017920 filed 11/07/2017. Claims 1-9 are pending and have been considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a generator configured to generate… in claim 1
a learning unit configured to learn… in claim 1
a detector configured to detect… in claim 1
a generating step of generating… in claim 4
a learning step of learning… in claim 4
a detecting step of detecting… in claim 4
Note: Claim 7 is being interpreted under 112(f) for reciting the same method as claimed in claim 4. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, a generator configured to generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to normalize or standardize the vectors based on a set of predetermined vectors, a learning unit configured to learn the predetermined vectors so as to output a learning result and a detector configured to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result. The limitations of generating vectors…so as to normalize or standardize the vectors, learn the predetermined vectors to output a learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation of detecting, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result…, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “a generator”, “a learning unit”, and “a detector”. These elements invoke 112(f) and can be interpreted to be a processor as disclosed on pgs. 6-7 of the specification. Thus, the elements in the claim are recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a generator, a learning unit, and a detector to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the generator normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the generator standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 4 recites, in part, a generating step of generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to normalize or standardize the vectors based on a set of predetermined vectors, a learning step of learning the predetermined vectors so as to output a learning result and a detector configured to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result. The limitations of generating vectors…so as to normalize or standardize the vectors, learn the predetermined vectors to output a learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation a detecting step of detecting, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result…, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “a generating step of”, “a learning step of”, and “a detecting step of”. These elements invoke 112(f) and can be interpreted to be a processor to perform steps of the claimed function as disclosed on pgs. 6-7 of the specification. Thus, the elements in the claim are recited at a high level generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a generating step of, a learning step of, and a detecting step of to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the generating step normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 4, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the generating step standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 4, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 4. The claim recites the same method as claim 4 and thus recites a judicial exception as noted in the rejection of claim 4.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 5 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 5. The claim recites the same method as claim 5 and thus recites a judicial exception as noted in the rejection of claim 5.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 9, the rejection of claim 6 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 6. The claim recites the same method as claim 6 and thus recites a judicial exception as noted in the rejection of claim 6.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurada et al. ("Anomaly Detection Using Autoencoders with Nonlinear Dimensionality Reduction", cited by Applicant in the IDS filed 07/29/2019, hereinafter "Sakurada").

Regarding claim 1, Sakurada teaches A feature value generation device comprising: 
a generator configured to (note: Examiner is interpreting the claim under 112(f) and is interpreting the corresponding structure to be equivalent to a processor. Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]), so as to normalize or standardize the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]), 
a learning unit configured to learn the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]); and 
a detector configured to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the detector (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and the set of vectors is updated in accordance with no anomaly being detected by the detector (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).

Regarding claim 4, Sakurada discloses A feature value generation method executed by a computer (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]), the method comprising: 
a generating step of generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]) so as to normalize or standardize the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]); 
a learning step of learning the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]); and 
a detecting step of detecting, for each of the vectors normalized or standardized by the generating step, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the detecting step (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and is updated in accordance with no anomaly being detected by the detecting step (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).

Regarding claim 7, Sakurada discloses A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) as claimed in claim 4 (See rejection of claims 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada in view of Limthong ("Real-Time Computer Network Anomaly Detection Using Machine Learning Techniques", hereinafter "Limthong").

Regarding claim 2, Sakurada teaches The feature value generation device as claimed in claim 1, however fails to explicitly teach wherein the generator normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors.
Limthong teaches wherein the generator normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors (“For our feature scaling process, we normalized the wide range of different features into a standard range of 0 to 1. We scaled features according to   
    PNG
    media_image1.png
    114
    328
    media_image1.png
    Greyscale
” [pg. 2-3, § C. Feature Extraction and Feature Scaling, ¶2]).
Sakurada and Limthong are both in the same field of endeavor of anomaly detection and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Limthong discloses a real-time network anomaly detection system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s feature normalization method by dividing each of the metrics by a maximum value as taught by Limthong. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize a wide range of different features into a standard range. [pg. 2, § C. Feature Extraction and Feature Scaling, ¶2, Limthong]

Regarding claim 5, Sakurada teaches The feature value generation method as claimed in claim 4, however fails to explicitly teach wherein the generating step normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors.
Limthong teaches wherein the generating step normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors (“For our feature scaling process, we normalized the wide range of different features into a standard range of 0 to 1. We scaled features according to   
    PNG
    media_image1.png
    114
    328
    media_image1.png
    Greyscale
” [pg. 2-3, § C. Feature Extraction and Feature Scaling, ¶2]).
Sakurada and Limthong are both in the same field of endeavor of anomaly detection and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Limthong discloses a real-time network anomaly detection system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s feature normalization method by dividing each of the metrics by a maximum value as taught by Limthong. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize a wide range of different features into a standard range. [pg. 2, § C. Feature Extraction and Feature Scaling, ¶2, Limthong]

Regarding claim 8, the combination of Sakurada and Limthong teaches A non-transitory computer-readable recording medium having a program stored thereon (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) for causing a computer to execute the feature value generation method as claimed in claim 5 (See rejection of claim 5).

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada in view of Zolotukhin et al. ("Analysis of HTTP Requests for Anomaly Detection of Web Attacks", hereinafter "Zolotukhin").

Regarding claim 3, Sakurada teaches The feature value generation device as claimed in claim 1, however fails to explicitly teach wherein the generator standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors.
Zolotukhin teaches wherein the generator standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors (“Entropy values of different parameter distributions can have different scales. In order to standardize the entropy vectors of the training set z-score normalization is used [20]. Using this approach entropy values of the j-th parameter are normalized based on their mean μj and standard deviation σj… These new values are distributed with standard normal distribution, with zero mean and unit standard deviation.” [pg. 409, § D. Aggregated time bin statistics, ¶1-2; Examiner interprets normalizing to be synonymous to standardizing.]).
Sakurada and Zolotukhin are both in the same field of endeavor of anomaly detection and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Zolotukhin discloses a network anomaly detection system for web attacks. It would have been obvious to one of ordinary skill in the art before the effective filing dates to modify Sakurada’s teachings by standardizing the metrics based off a mean and standard deviation as taught by Zolotukhin. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize feature vectors to detect network attacks as an anomaly. [pg. 411, § V. Conclusion, ¶1, Zolotukhin]

Regarding claim 6, Sakurada teaches The feature value generation method as claimed in claim 4, however fails to explicitly teach wherein the generating step standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors.
Zolotukhin teaches wherein the generating step standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors (“Entropy values of different parameter distributions can have different scales. In order to standardize the entropy vectors of the training set z-score normalization is used [20]. Using this approach entropy values of the j-th parameter are normalized based on their mean μj and standard deviation σj… These new values are distributed with standard normal distribution, with zero mean and unit standard deviation.” [pg. 409, § D. Aggregated time bin statistics, ¶1-2; Examiner interprets normalizing to be synonymous to standardizing.]).
Sakurada and Zolotukhin are both in the same field of endeavor of anomaly detection and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Zolotukhin discloses a network anomaly detection system for web attacks. It would have been obvious to one of ordinary skill in the art before the effective filing dates to modify Sakurada’s teachings by standardizing the metrics based off a mean and standard deviation as taught by Zolotukhin. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize feature vectors to detect network attacks as an anomaly. [pg. 411, § V. Conclusion, ¶1, Zolotukhin]

Regarding claim 9, the combination of Sakurada and Zolotukhin teaches A non-transitory computer-readable recording medium having a program stored thereon (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) for causing a computer to execute the feature value generation method as claimed in claim 6 (See rejection of claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duong et al. ("A SEMI-SUPERVISED MODEL FOR NETWORK TRAFFIC ANOMALY DETECTION") discloses a network anomaly detection method using principal component analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122     


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122